Citation Nr: 0406682	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  02-05 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for impotence.

2.  Entitlement to service connection for a back disorder, to 
include arthritic changes.

3.  Entitlement to service connection for residuals of 
exposure to Agent Orange.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a kidney disorder, 
to include kidney stones.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from May 1968 to April 1970 
including service in Vietnam.  His claims come before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2001 rating decision, in which the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
denied the veteran entitlement to service connection for 
post-traumatic stress disorder; impotence; skin rash; a back 
disorder; residuals of Agent Orange exposure; hypertension; a 
kidney disorder, to include kidney stones; a prostate 
disorder; diverticulosis; knee and leg disorders; sinusitis; 
and residuals of burns on the back.    

In a written statement received in January 2002, the veteran 
initiated an appeal of all of the issues the RO denied in its 
September 2001 rating decision.  Subsequently, however, in a 
written statement received in March 2002, he clarified that 
he wished to appeal only five of the issues denied by the RO 
in its September 2001 rating decision.  Despite this 
clarification, in his VA Form 9 (Appeal to Board of Veterans' 
Appeals) received in April 2002, the veteran requested a 
hearing "on everything you denied me on."  Given this fact, 
during a hearing held before the Board at the RO in June 
2003, the veteran confirmed the issues that he wished to 
appeal.  Tr. at 2 (June 18, 2003).  These issues are noted on 
the title page of this decision.

The Board addresses four of these issues, specifically, 
entitlement to service connection for impotence, entitlement 
to service connection for a back disorder, to include 
arthritic changes, entitlement to service connection for 
residuals of exposure to Agent Orange, and entitlement to 
service connection for a kidney disorder, to include kidney 
stones, in the Remand section of this decision.  These issues 
are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim for service connection for 
hypertension, explained to him who was responsible for 
submitting such evidence, and obtained and fully developed 
all other evidence necessary for the claim's equitable 
disposition. 

2.  The veteran's hypertension is not related to his period 
of active service.  

3.  Cardiovascular-renal disease, which includes 
hypertension, did not manifest to a compensable degree within 
a year of the veteran's discharge from service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service and 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for hypertension.  The RO denied the 
veteran entitlement to this benefit in a rating decision 
dated September 2001, and thereafter, the veteran appealed 
the RO's rating decision to the Board.  

I.  Development of Claim

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA eliminates 
the need for a claimant to submit a well-grounded claim and 
redefines the obligations of VA with respect to its duties to 
notify and assist a claimant.  Further, while this appeal was 
pending, in August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  
Since then, the United States Court of Appeals for Veterans 
Claims (Court) has mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The VCAA provides 
that VA must notify a claimant of the information needed to 
substantiate his claim and assist him in obtaining and fully 
developing all of the evidence relevant to that claim.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  

In this case, after the veteran filed this claim, but prior 
to the September 2001 denial thereof, the RO provided the 
veteran VCAA notice.  This notice, which the RO sent to the 
veteran in April 2001, satisfies requirements of the VCAA 
specifically as it concerns timing and content.  See 
Pelegrini v. Principi, No. 01-944, slip op. at 12 (U.S. Vet. 
App. Jan. 13, 2004) (holding that notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction decision, must inform the claimant of the 
evidence that is not of record that is needed to support his 
claim, must indicate which evidence the veteran is expected 
to provide and which evidence VA will seek to provide, and 
must request the claimant to provide all evidence in his 
possession that pertains to his claim).  It informed the 
veteran that he no longer had to establish a well ground 
claim for service connection, but he still needed to submit 
medical evidence diagnosing hypertension and linking that 
disability to service, or establishing that it manifested 
within a year of his discharge from service.  The RO 
indicated that it had in its possession the veteran's VA 
medical records, service medical records, service and 
personnel file, and records from Ripley Medical Center, 
Ripley Medical Clinic and J. E. M., M.D.  The RO requested 
the veteran to submit all other pertinent medical records 
from his private providers, or alternatively, to complete the 
enclosed forms authorizing the release of those records.  The 
RO also requested the veteran to identify all VA facilities 
at which he received recent treatment so that records of that 
treatment could be obtained.  The RO explained that it would 
make reasonable efforts to help the veteran obtain all 
pertinent records, but that ultimately, it was the veteran's 
responsibility to ensure their association with his claims 
file.  Following this notice, the RO undertook all other 
notice and development actions required by the VCAA and 
reconsidered the veteran's claim for service connection for 
hypertension pursuant to the VCAA.  

First, the RO notified the veteran of the information needed 
to substantiate his claim and explained to him who was 
responsible for obtaining such information.  See 38 U.S.C.A. 
§§ 5102, 5103 (West 2002).  For instance, in a rating 
decision dated September 2001, a letter notifying the veteran 
of that decision, and a statement of the case issued in April 
2002, the RO informed the veteran of the reasons for which 
his claim had been denied, the evidence it had obtained and 
considered in support of that claim, and the evidence the 
veteran still needed to submit to substantiate that claim, 
including a medical opinion linking his hypertension to 
service or diagnosing it within a year of discharge.  As 
well, the RO notified the veteran of all regulations 
pertinent to his claim, including those involving VA's duties 
to notify and assist, and provided him an opportunity to 
submit additional evidence and to present additional argument 
in support of his claim.  

Second, the RO fulfilled its duty to assist the veteran in 
obtaining and fully developing all of the evidence relevant 
to his claim.  See 38 U.S.C.A. § 5103A (West 2002).  
Specifically, the RO secured and associated with the claims 
file all evidence the veteran identified as being pertinent 
to his claim for service connection for hypertension, 
including service medical records, and VA and private 
treatment records.  As explained below, the veteran has since 
identified other outstanding medical evidence that should be 
secured, but has indicated that this evidence is pertinent to 
the claims that are discussed in the Remand section of this 
decision.  There is no indication in the record that there is 
any outstanding medical evidence pertinent to the veteran's 
claim for service connection for hypertension that should be 
secured.  

Given that VA notified the veteran of the evidence needed to 
substantiate his claim for service connection for 
hypertension, explained to him who was responsible for 
submitting such evidence, and fully developed all other 
evidence necessary for the claim's equitable disposition, the 
Board's decision to proceed in adjudicating this claim does 
not prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

II.  Analysis of Claim

The veteran seeks service connection for hypertension claimed 
to be due to his period of active service.  Service 
connection may be granted for disability resulting from 
injury or disease incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  Service 
connection may be presumed if it is shown that the veteran 
served continuously for 90 days or more during a period of 
war or during peacetime after December 31, 1946, and 
cardiovascular-renal disease, including hypertension, became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2003).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).

Post-service medical records, specifically, an October 1993 
medical notation of B. J. E., M.D., of Ripley Medical Clinic, 
P.A., and VA treatment records dated since March 1999, 
confirm that the veteran has hypertension.  In October 1993, 
Dr. E. indicated that the veteran had elevated blood 
pressure, but no diagnosis of hypertension.  She noted that 
the veteran had been running diastolics in the 90s for the 
last two visits.  She therefore recommended a follow-up visit 
in four to six weeks.  In March 1999, a VA nurse practitioner 
diagnosed hypertension, controlled.  During VA outpatient 
treatment rendered thereafter, other medical professionals 
noted histories of hypertension.  The veteran claims that 
this disease first manifested in service.  

The veteran had active service from May 1968 to April 1970.  
His service medical records reflect that, during that time, 
he did not report or receive treatment for any problems 
associated with his heart.  In addition, during a separation 
examination conducted in March 1970, the veteran had blood 
pressure of 122/80, and on clinical examination, an examiner 
found the veteran's heart to be normal.   

For over two decades following discharge in April 1970, the 
veteran did not complain of, or seek treatment for, heart 
problems.  As previously indicated, it was not until 1993 
that a medical professional first noted that the veteran had 
elevated blood pressure readings.  Neither that professional 
nor any other that has since evaluated the veteran has 
indicated that the veteran's hypertension is related to 
service, or that it manifested to a compensable degree within 
a year of the veteran's April 1970 discharge from service.  

In this case, there is no evidence, other than his own 
assertions, that hypertension began in service or is the 
result of a disease or injury incurred in service.  There is 
also no evidence, other than the veteran's own assertions, 
establishing that hypertension manifested itself within the 
year following discharge.  The veteran's assertions alone are 
considered incompetent evidence of a diagnosis or nexus 
between a current disability and service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions).  

Based on the foregoing, the Board concludes that hypertension 
was not incurred in or aggravated by service and may not be 
presumed to have been so incurred.  The evidence is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of this 
claim.  Rather, as the preponderance of the evidence is 
against the claim, it must be denied. 

In so concluding, the Board notes that VA regulations provide 
that VA will assist the veteran by providing a medical 
examination or obtaining a medical opinion based upon review 
of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
The regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:

(A)  Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability;
(B)  Establishes that the veteran suffered an event, injury, 
or disease in service, or has a disease which manifested 
during an applicable presumptive period; and 
(C)  Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.

38 C.F.R. § 3.159(c)(4)(i) (emphasis added to subsections (B) 
and (C)).  Because the preponderance of the evidence in this 
case is against the claim that the veteran suffered from 
hypertension in service or that hypertension manifested 
itself during the one-year presumptive period after 
separation from service, and because the preponderance of the 
evidence does not indicate that hypertension may be 
associated with any event, injury, or disease in service, it 
is not necessary to obtain a medical examination or medical 
opinion in order to decide the claim in this case.  38 C.F.R. 
§ 3.159(c)(4)(i).


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

The veteran claims that he is entitled to service connection 
for impotence, a back disorder, including arthritic changes, 
residuals of exposure to Agent Orange, and a kidney disorder, 
including kidney stones.  Additional development is necessary 
before the Board can decide these claims.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the information needed to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to that claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002).  In this case, with regard 
to the veteran's claims for service connection for impotence, 
a back disorder, residuals of exposure to Agent Orange, and a 
kidney disorder, VA has not yet satisfied these duties to 
notify and assist the veteran.

First, there is relevant medical evidence that is outstanding 
and needs to be secured.  In written statements received in 
April 1999 and April 2002, and during his June 2003 hearing 
before the Board, the veteran contended that he was 
hospitalized during service for injuries associated with a 
lifting accident.  The accident allegedly occurred when the 
veteran and multiple fellow servicemen were holding a 13-foot 
beam for a bridge and the fellow servicemen fell, leaving the 
veteran to secure the beam on his own.  The injuries the 
veteran alleges that he sustained, including a hernia and 
back problems, necessitated initial treatment at the 46th 
Battalion Aid Station, subsequent treatment, including 
surgery, at the 29th Evacuation Hospital on post and a 
medivac hospital in "Vuntile" (Vung Tau?), Vietnam, and a 
period of convalescence at Cam Ranh Bay.  The veteran asserts 
that his kidney disorder first manifested within the year 
following his discharge from service and might be due to the 
in-service surgery he underwent to correct his hernia.

The veteran's service medical records reflect treatment for a 
hernia at the aid station, but to date, the RO has not 
attempted to obtain records of the subsequent 
hospitalizations and period of convalescence.  Inasmuch as 
they might be pertinent to the veteran's claims for service 
connection for a back disorder and kidney disorder, the RO 
should do so on remand.  First, however, the RO should secure 
from the veteran more specific information about the in-
service treatment facilities he referenced, including the 
name and/or exact location of the hospital in Vietnam and the 
dates of his treatment and convalescence.      

In addition, in the written statements received in April 
1999, and during his hearing, the veteran identified other 
pertinent, outstanding medical records that the RO should 
endeavor to secure.  The sources of these records include: 
the emergency room in Ripley, Mississippi (records dated in 
1974); and the VA Medical Center in Memphis, Tennessee 
(inpatient treatment records dated in 1974, and all pertinent 
records associated with the veteran's impotency treatment, 
including his implant, and back, prostate and kidney 
treatment, dated since 1999).  Again, prior to obtaining 
these potentially pertinent treatment records on remand, the 
RO should contact the veteran and ask him to identify with 
greater specificity the name of the emergency room in Ripley, 
Mississippi, where he allegedly sought treatment in 1974.  

According to documentation of record from the Social Security 
Administration (SSA) in 1991, SSA awarded the veteran 
disability benefits.  In written statements submitted in 
support of prior claims, a former representative intimated 
that SSA awarded these benefits to the veteran for 
disabilities attributable to his Agent Orange exposure.  The 
RO should clarify this matter on remand, and if it is found 
that SSA awarded these benefits based on any of the 
disabilities at issue in this remand, the RO should contact 
SSA and request copies of all records, medical and non-
medical, that SSA used to determine whether the veteran was 
entitled to such benefits.  

Second, under 38 U.S.C.A. § 5103A (West 2002), VA's duty to 
assist includes providing the claimant a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, with regard to the veteran's claim for service 
connection for a back disorder, such an examination might be 
necessary if additional development establishes that the 
veteran was treated for back complaints in service.  At that 
point, it would be prudent to afford the veteran such an 
examination, during which an examiner could determine whether 
any such disorder was related to the veteran's period of 
active service.  With regard to the veteran's remaining 
claims on remand, an examination is in order as the veteran 
alleges that he suffers certain residuals, including prostate 
problems, secondary to his presumed Agent Orange exposure, 
and that his impotence and kidney disorder are related to the 
in-service hernia repair and/or presumed Agent Orange 
exposure.  Given these allegations, on examination, an 
examiner should offer an opinion addressing the etiology of 
the claimed disorders.  

Third, with regard to the veteran's claim for service 
connection for residuals of Agent Orange exposure, the 
veteran has not clearly identified the disorders he is 
claiming are due to the exposure.  During his hearing, he 
indicated that he had a prostate disorder that was likely due 
to the exposure.  On remand, the RO should contact the 
veteran and ask him to clarify in writing whether he has any 
other disorders he believes are due to his presumed Agent 
Orange exposure.  

Accordingly, this case is remanded to the RO for the 
following actions: 

1.  The RO should also ask the veteran to 
clarify in writing the disorders he is 
claiming are due to his Agent Orange 
exposure.  The RO should specifically 
request that the veteran identify the 
names, addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him at any 
time following military service for the 
disabilities for which he is claiming 
service connection including impotence; a 
back disorder, to include arthritic 
changes: residuals of exposure to Agent 
Orange, to include a prostate disorder; 
and a kidney disorder, to include kidney 
stones.  With any necessary authorization 
from the appellant, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.

2.  Because the veteran has alleged 
treatment in service at the 29th Evacuation 
Hospital, a medivac hospital in "Vuntile" 
(Vung Tau?), Vietnam, and a convalescent 
facility at Cam Ranh Bay, the RO should 
attempt to obtain "clinical" records or 
any other records pertaining to inpatient 
treatment during service.  In addition, 
the RO should attempt to obtain treatment 
records from an emergency room in Ripley, 
Mississippi (records dated in 1974), if 
the veteran provides sufficient 
identifying information.  Finally, the RO 
should attempt to obtain treatment records 
from the VA Medical Center in Memphis, 
Tennessee (inpatient treatment records 
dated in 1974), and all pertinent records 
associated with the veteran's impotency 
treatment, including his implant, and 
back, prostate and kidney treatment, dated 
since 1999.

3.  The RO should contact SSA and request 
a copy of all of the medical records upon 
which SSA relied in awarding the veteran 
disability benefits in 1991.  The RO 
should then associate these records with 
the claims file.

4.  If, in response to the above 
development, VA receives information and 
evidence of record which, in the judgment 
of the RO, does not contain sufficient 
competent medical evidence to decide the 
claims, but:  (A)  Contains competent lay 
or medical evidence of a current 
diagnosed disability or persistent or 
recurrent symptoms of disability; (B) 
Establishes that the veteran suffered an 
event, injury, or disease in service, or 
has a disease which manifested during an 
applicable presumptive period; and (C) 
Indicates that the claimed disability or 
symptoms may be associated with the 
established event, injury, or disease in 
service, then the RO should arrange for 
VA medical examinations and/or opinions 
to obtain the medical information or 
evidence needed to decide the claims.

5.  Thereafter, VA should review the 
claims file and undertake any other 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
5103(A).  Such action should include 
informing the veteran of the evidence 
needed to support his claims and 
indicating whether the veteran should 
submit such evidence or whether VA will 
obtain and associate such evidence with 
the claims file. 

6.  After all of the aforementioned 
development has been completed, VA should 
readjudicate the claims that the Board 
has remanded based on all of the evidence 
of record.  If VA denies any benefit 
sought on appeal, it should provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto before the 
case is returned to the Board for 
appellate review.  

The purposes of this REMAND are to afford the veteran due 
process of law and to obtain additional medical information.  
No inference should be drawn regarding the ultimate 
disposition of these claims.  The veteran is free to submit 
any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



